*596ON MOTION FOR REHEARING.
TRIMBLE, J.
In reaching the conclusion arrived at in the foregoing opinion that plaintiff was not entitled, under the evidence adduced to go to the jury upon her charge- that defendants negligently advised an operation, we have not overlooked the fact that plaintiff testified that defendants assured her the operation would not affect her pregnancy. Perhaps such false assurance that the operation would have no effect upon pregnancy might be a circumstance to be taken into consideration along with other facts in determining whether or not the operation was negligently advised and, therefore, the fact ‘ of such false assurance would not be inadmissible under a charge of negligent advice in regard to an operation. But such false representation or assurance, alone and of itself, would not be sufficient to establish the charge that the operation was unnecessary, and so palpably unnecessary, that a reasonably skilful and prudent surgeon would not have advised it. An operation might be imperatively necessary and yet, for various reasons, a patient might not be told the truth as to an incidental or auxiliary effect thereof. No doubt a patient’s consent to an operation is an essential prerequisite to the surgeon’s right to perform ah operation, if the patient is in possession of his faculties or is in such condition that consent can be obtained. [Pratt v. Davis, 224 Ill. 300; Mohr v. Williams, 95 Minn. 261.] And if a surgeon should obtain the patient’s consent by a false and fraudulent representation, the surgeon might be liable upon that cause of action. [Pratt v. Davis, supra.] In such case he would perhaps be liable to an action for deceit. [2 Am. & Eng. Ency. of Law (2 Ed.), 803; 30 Cyc. 1579.] But that is not the charge in this case. And it may be well to observe that, if it had been, no issue *597of whether the defendant assured plaintiff the operation would not result in an abortion was anywhere submitted to the jury.
Nor have we overlooked defendant’s contention that where the treatment is in accord with' a recognized system of surgery it is not for the court or jury to determine whether that system is best nor to decide questions of surgical science on which surg’eons differ among themselves.' That principle is well recognized. But the facts in this case are such that this principle cannot be applied so as to justify us in taking the case from the jury. The facts involved in the negligent» sending of the patient from the hospital, and, had a proper showing been made, perhaps those involved in advising the operation, make, or would have made, the question of liability one of mixed law and fact, and, therefore, one for the jury. [30 Cyc. 1588.] The questions involved were not those of purely medical and surgical science.
It follows that both appellant’s motion to modify and respondent’s motion for rehearing should be overruled. It is so ordered.
All concur.